                       IN THE UNITED STATES DISTRICT COURT                                     u.'V.
                     FOR THE SOUTHERN DISTRICT OF GEORGIA^ i, 5 /^4y >7 p..
                                  RTATRSiinRn nivisin\                                             33



 UNITED STATES OF AMERICA,

                Plaintiff,                         CRIMINAL ACTION NO.: 6:18cr002

        V,



 ANTHONY GOODMAN,

                Defendant.




                                           ORDER


       This matter is before the Court on the Motion for Leave of Absence by Tara M. Lyons,

counsel for Plaintiff, for the dates of June 20, 2019 through July 5, 2019 and July 15, 2019

through July 19, 2019. (Doc. 12.) After careful consideration, said Motion is GRANTED.


       SO ORDERED    ED,this71day of May,2019.

                                                     CHRISTOPHER L. RAY
                                                     MAGISTRATE JUDGE
                                                    SOUTHERN DISTRICT OF GEORGIA
